228 P.3d 548 (2010)
2010 OK JUD ETH 1
JUDICIAL ETHICS OPINION 2010-1.
No. 2010-1.
Oklahoma Judicial Ethics Advisory Panel.
March 4, 2010.
¶ 1 Question(s): (1) May a sitting judge be involved finding new counsel for clients who he had represented and to whom he had referred to other counsel before taking the bench and which attorney has represented them but is now quitting the practice of law before the cases were concluded?
¶ 2 Question(s): (2) May he pay the court costs to re-file a case of one of the former clients whose case was dismissed through lack of diligence by the attorney that he had recommended?
¶ 3 Facts: The judge took the bench in August of 2008, approximately eighteen months before the successor attorney decided to retire.
¶ 4 Answer: Question (1)No.
¶ 5 Question (2)We decline to answer as the question is not covered by the Code of Judicial Conduct.
¶ 6 Discussion: Almost 18 months has elapsed since another attorney assumed your practice. Nothing required your client, at the time you took the bench, of retaining the attorney who took over your practice. At this stage, for you to become involved in helping those clients whose cases which you were handling, to obtain new attorneys might leave the public impression that you were favoring some attorney over others and were recommending them over others and could be viewed as "favoring" them and acting on the impartial manner demanded of the judiciary.
  /s/ Robert L. Bailey, Chairman
  /s/ Milton C. Craig, Secretary
  /s/ Robert E. Lavender